Case 4:19-cv-00172-CDL Document 34 Filed 11/21/19 Page 1of1

 

 

 

 

KOSHA, LLC; et al

CLARENCE DEAN ALFORD; et al

AFFIDAVIT OF SERVICE
Case: Court: County: Job:
4:19-cv-00172-CDL UsDC Middle District Columbus Division, GA 3945194
Plaintiff / Petitioner: Defendant / Respondent:

 

Received by:

For:

Campbell Partners Law

 

Phoenix Legal

 

To be served upon:
AUGUSTA WASTE TO ENERGY C/O TERRY MASSEY

 

 

1, Don Wakefield, Jr., being duly sworn, depose and say: | am over the age of 18 years and not a party to this action, and that within the boundaries
of the state where service was effected, | was authorized by law to make service of the documents and informed said person of the contents herein

Recipient Name/Address: JANE DOE, AUTHORIZED TO ACCEPT ON BEHALF OF: AUGUSTA WASTE TO ENERGY C/O TERRY MASSEY,
1506 KLONDIKE RD SW STE. 105, CONYERS, GA 30094
Corporation, Nov 15, 2019, 12:25 pm EST

APPLICATION FOR WRIT OF SEIZURE OR ATTACHMENT,SUMMONS IN A CIVIL
ACTION, COMPLAINT, EXHIBITS

Manner of Service:

Documents:

Additional Comments:
4) Unsuccessful Attempt: Nov 4, 2019, 10:30 am EST at COMPANY: 945 Bank Street Suite A, CONYERS, GA 30012

Suite A was in a re-modeling process for another business unrelated to "Augusta Waste to Energy" C/O Terry Massey.
-Contractors told me that the owner of the building, occupied the upstairs office. | made contact with the building owner / Law Firm. He told me that

“Terry Massey was once an occupant but no longer leased any space.

2) Unsuccessful Attempt: Nov 14, 2019, 6:02 pm EST at 152 Wildwood Drive, Eatonton, GA 31024
The security guard would not allow entry into the neighborhood in order to properly serve the legal documents.

3) Successful Attempt: Nov 15, 2019, 12:25 pm EST at 1506 KLONDIKE RD SW STE. 105, CONYERS, GA 30094 received by JANE DOE,

AUTHORIZED TO ACCEPT ON BEHALF OF: AUGUSTA WASTE TO ENERGY C/O TERRY MASSEY. Age: 60; Ethnicity: Caucasian; Gender.
Female; Weight: 145; Height: 5'3"; Hair: White; Relationship: AUTHORIZED AGENT FOR SERVICE;

 

LIES
Don Wakefield, Jr. / Date
Phoenix Legal
251 Springs Xing
Canton, GA30114
404-274-8804
FO ES Wan,
& bdo *° 2s My,
ao et
fF OTMg
4 te y \G ; d
Wore | BV Pig

4

oe
Wes tay so. OF

ev coun

Reema

 
